Citation Nr: 0003622	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  90-25 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
concussion with headaches and dizziness, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for fracture of the 
spine, to include the issue of timeliness of substantive 
appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty for training from 
January 1966 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination in June 1989 by the Washington, 
D.C., Regional Office (RO), which denied entitlement to an 
increased evaluation for residuals of concussion with 
headaches and dizziness.  

In July 1994, the Washington, D.C. RO transferred the 
veteran's claim to the Huntington, West Virginia RO.  


FINDINGS OF FACT

The veteran's service-connected residuals of concussion with 
headaches and dizziness are manifested by weekly headaches; 
multi-infarct dementia associated with trauma is not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of concussion with headaches and 
dizziness are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.124, Diagnostic Codes 
8045-9304 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for an increased evaluation for residuals of concussion 
with headaches and dizziness is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is plausible.  A claim for an increased 
evaluation is well grounded when the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has asserted that his 
residuals of concussion with headaches and dizziness are more 
severe than currently evaluated; thus, his claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  The veteran 
has undergone VA examination in September 1989 and 
March 1998.  He was scheduled a videoconference hearing in 
August 1999.  He failed to report for this hearing.  The 
record is now complete; there is no further obligation to 
assist the veteran in the development of his claim as 
mandated by 38 U.S.C.A. § 5107(a).  

In a rating decision of August 1968, the RO granted service 
connection for residuals of concussion with headaches and 
dizziness and assigned a 10 percent evaluation, effective 
from April 1968.  This 10 percent evaluation was confirmed 
and continued by rating decisions in June 1989, 
December 1989, December 1990, and March 1995.  The 10 percent 
evaluation has since remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The diagnostic code numbers on the rating sheet appearing 
opposite the listed ratable disabilities are arbitrary 
numbers for the purpose of showing the basis of the 
evaluation assigned and for statistical analysis in the 
Department of Veterans Affairs, and as will be observed, 
extend from 5000 to a possible 9999.  Great care will be 
exercised in the selection of the applicable code number and 
in its citation on the rating sheet.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
This procedure will facilitate a close check of new and 
unlisted conditions, rated by analogy. In the selection of 
code numbers, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (1999).  

The veteran underwent VA examination in October 1989.  The 
veteran gave a history of injury in an explosion in 1965.  He 
related that he suffered a concussion and low back and neck 
injuries.  Physical examination revealed intermittent left 
arm numbness and weakness accompanied by tingling 
paresthesias.  He continued to have occasional dizzy spells.  
The pertinent diagnosis was post-concussion syndrome with 
episodic vertigo.  

In March 1998, the veteran underwent a VA examination.  He 
reported that when he was subjected to an explosion in 
service in 1966, he landed on his head and was rendered 
unconscious.  He was hospitalized for 3-4 days.  He reported 
no known surgery.  His symptoms included dysarthria, 
anterograde amnesia, trauma and headaches all which began at 
the time of the explosion.  He continued to have headaches, 
located bitemporally, and in the periorbital regions.  The 
frequency of the headaches were continuous but soon tapered 
off.  At the time of the examination, he had the headaches 
weekly.  The severity of the headaches was 7 over 10 (0 
equals no pain; 10 equals worst pain imaginable).  The pain 
was described as throbbing in the temples and pressure in the 
eyes.  He noted no triggers such as food, weather, or stress.  
He described his headaches as "just bad."  He noted that he 
had other head injuries which included a motor vehicle 
accident.  He related that following the motor vehicle 
accident, the character of the headaches did not change.  
Physical examination revealed full visual fields on 
confrontation with fingers.  Fundi showed sharp disc with 
normal vasculature, bilaterally.  Pupils reacted briskly from 
6mm to 4mm, bilaterally without afferent pupil defect.  There 
was no nystagmus.  Facial sensation was intact.  There was no 
facial asymmetry or weakness.  Light touch, pin, and 
vibration were intact throughout.  The pertinent diagnosis 
was post-traumatic headaches.  The examiner indicated that 
the headaches suffered at the time of the examination were 
due to the initial concussive injury in 1966.  

The veteran is rated under Diagnostic Code 8045 for brain 
disease due to trauma.  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

In this case, the veteran has been diagnosed with post-
traumatic headaches.  It was also noted that he had episodic 
vertigo.  However, in order to warrant more than a 10 percent 
evaluation, he must show a diagnosis of multi-infarct 
dementia associated with brain trauma.  This has not been 
diagnosed.  Therefore, the veteran does not warrant an 
evaluation in excess of 10 percent for his service-connected 
residuals of concussion with headaches and dizziness.  

It is important to note that the RO also evaluated the 
veteran's service-connected residuals of concussion with 
headaches and dizziness under diagnostic code 8100 for 
migraine headaches.  The RO determined that the veteran's 
headaches did not warrant a 30 percent evaluation under the 
diagnostic code for migraines because there was no evidence 
of characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  Under 
applicable criteria, the diagnostic code numbers appearing on 
the list of ratable disabilities are arbitrary numbers for 
the purpose of showing the basis of the evaluation assigned 
and for statistical analysis by the Department of Veterans 
Affairs.  When an unlisted disease, injury or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built up" as follows:  The 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last two digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy.  
38 C.F.R. § 4.27 (1999).  The Board however, will not give 
further consideration to evaluating the veteran's disability 
by analogy to migraines because his condition is listed and 
does not require an evaluation by analogy.  

Finally, the above decision is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's concussion disability.  In this regard, the Board 
notes that there has been no showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for the veteran's service-connected 
residuals of concussion with headaches and dizziness is 
denied.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for fracture of the spine 
based on service incurrence.

In June 1989, the veteran raised the issue of entitlement to 
service connection for a back disability based on an injury 
sustained during an explosion in service.  He also claimed an 
increased evaluation for residuals of concussion with 
headaches and dizziness based on a previous grant of service 
connection for this disability by rating decision in August 
1968.  By rating decision in June 1989, an increased 
evaluation for residuals of concussion with headaches and 
dizziness was denied.  No mention was made of the veteran's 
claim for service connection for a back disability.  He was 
notified by letter of the same month regarding his denial of 
an increased evaluation for residuals of concussion with 
headaches and dizziness, again with no mention of his claim 
for service connection for a back disability.

In January 1990, a letter was received from the veteran's 
accredited representative indicating that they were 
submitting a VA Form 21-4138 in support of the veteran's 
claim.  They requested that the VA Form 21-4138 be considered 
a notice of disagreement (NOD) rather than a reopened claim.  
The VA Form 21-4138 indicated that the veteran wanted to 
reopen his claim for service connection for fractures of the 
spine.  The veteran also requested that all of his medical 
records be obtained from the Washington, D.C., VA medical 
center.

In June 1990, a statement of the case (SOC) regarding an 
increased evaluation for residuals of concussion with 
headaches and dizziness was issued.  That same month, a 
substantive appeal (VA Form 1-9) (SA) was submitted by the 
veteran's representative on his behalf for the increased 
rating claim for residuals of concussion with headaches and 
dizziness.  Also, the veteran submitted on his own behalf a 
VA Form 1-9 in connection with his claim for service 
connection for fractures of the back.  However, the RO at 
this point had not denied or otherwise acted on the veteran's 
claim for service connection for fracture of the spine.

In August 1990, a Report of Contact was associated with the 
veteran's claims folder.  This Report of Contact indicated 
that the veteran was canceling a personal hearing which was 
scheduled for September 6, 1990; he wanted it known that he 
was being treated at the VA medical center in Martinsburg, 
West Virginia; he requested that these records be obtained 
prior to his claim being reviewed by the Board; and he 
thought the issue presently on appeal was related to a spinal 
condition.  A notation was made on the Report of Contact form 
that the veteran was requesting a reopened claim for a spinal 
condition be initiated (cervical and lumbar).  It was also 
indicated that a new SOC for this issue should be provided.

By rating decision of December 1990, an increased evaluation 
for residuals of concussion with headaches and dizziness and 
service connection for fracture of the spine was denied.  In 
January 1991, the veteran was notified by letter of the 
aforementioned denials.  A supplemental statement of the case 
(SSOC) was also issued.  The issue as listed on the SSOC was 
"[s]ame as stated in previous Statement of the Case dated 
June 4, 1990."  No new laws and regulations or reasons for 
denial were given.  

In December 1991, the veteran's representative submitted a 
NOD specifically disagreeing with the denial of service 
connection for fracture of the spine as reported in the 
January 1991 letter from the RO.  This NOD was received 
within one year of the January 1991 letter from the RO 
informing of the denial of service connection for fracture of 
the spine.

In August 1992, a SSOC was issued by the RO which reflected 
that the issues were entitlement to an increased evaluation 
for residuals of concussion with headaches and dizziness and 
service connection for fracture of the spine.  The laws and 
regulations and the reasons for denial reflected the addition 
of the issue of service connection for fracture of the spine.  
The veteran was notified in a letter attached to the SSOC 
that if this SSOC contained an issue that was not included in 
any prior SOC or SSOC, he had to respond within 60 days to 
perfect his appeal as to that issue.

The next correspondence regarding the issue of service 
connection for fracture of the spine received from the 
veteran or his representative was a VA Form 1-646, received 
by VA in January 1993.  A VA Form 1-646 can be construed as a 
SA, but in this case it was received more than 60 days after 
the August 1992 SSOC.

Appellate review is initiated by a NOD and completed SA after 
a SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).  A NOD or SA must be filed with 
the VA office from which the veteran received notice of the 
determination being appealed.  38 C.F.R. § 20.300.

A SA is timely if it is received within one year of the date 
the veteran was notified of the denial of his claim, or 
within 60 days after the SOC was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
60-day period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3).  
Regulations further specify that a request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.

Since the August 1992 SSOC was issued more than one year 
after the veteran's initial notification of denial (January 
1991), the veteran had to submit a SA within 60 days of the 
SSOC for it to be timely.  The RO received the VA Form 1-646 
(accepted as the veteran's SA) in January 1993, nearly five 
months after the 60-day deadline.  The record does not 
contain any written request for an extension of time in which 
to submit the appeal.  Thus, it appears that the veteran's SA 
may not have been timely to the December 1990 rating; 
therefore, the Board may not have jurisdiction over the 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.203, 
20.302.

In various rating actions after receipt of the VA Form 1-646 
in January 1993, the RO continued the denial of the claim for 
service connection for fracture of the spine, including a 
decision in March 1995 which found that new and material 
evidence has not been submitted to reopen the claim.  SSOCs 
subsequent to January 1993 did not address the matter of 
timeliness of SA or the need to submit new and material 
evidence to reopen a finally denied claim.  Accordingly, the 
veteran did not file a NOD to any ratings during this time 
period or submit a SA after any SSOC.  Based on the failure 
of the RO to clearly set forth the issue, the Board will not 
question the timeliness of a NOD or SA dated after January 
1993.  Nevertheless, the Board may not, on its own, consider 
whether there has been a timely SA filed to the December 1990 
rating which denied service connection for fracture of the 
spine.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) held that although the Board was required to 
assess its jurisdiction, such assessment must not prejudice 
the veteran's procedural rights.  Marsh v. West, 11 Vet. App. 
468, 471 (1998).  According to Marsh, before it may 
adjudicate the timeliness of a NOD in the first instance, the 
Board is required to determine whether the veteran has had an 
opportunity to present evidence or argument on the 
jurisdictional issue, or explain why adjudication of the 
jurisdictional issue in the first instance will not prejudice 
the veteran.  Id. (citing Bernard v. Brown, 4 Vet. App. 384 
(1993) and Sutton v. Brown, 9 Vet. App. 553 (1996)).  The 
Court emphasized that timeliness of a NOD is itself an 
appealable issue.  Id. At 470; See 38 C.F.R. §§ 19.34, 
20.101(c).

Accordingly, to ensure full compliance with due process 
requirements, this matter is remanded to the RO for the 
following development.

1.  The veteran should be afforded the 
opportunity to submit evidence and 
argument on whether a timely and adequate 
SA to the December 1990 rating has been 
submitted on the issue of service 
connection for fracture of the spine.  
Thereafter, the RO should make a formal 
adjudication on the matter of whether a 
timely SA to the December 1990 rating has 
been submitted on the service connection 
issue.  

2.  If it is determined by the RO that a 
timely and adequate SA to the December 
1990 rating has not been submitted, the 
veteran should be informed of the right 
to file a NOD on the issue of timeliness.  
If the veteran or his representative 
voices disagreement with that decision, 
standard procedures should be followed, 
which include issuance of a (S)SOC and an 
opportunity for a hearing.  If an appeal 
as to timeliness is properly and timely 
perfected, the claim should be returned 
to the Board for adjudication of the 
timeliness issue.  The RO should also 
determine whether new and material 
evidence has been received sufficient to 
reopen the claim following the December 
1990 rating and a (S)SOC should be issued 
which includes citation to and discussion 
of pertinent law and regulation.  

If the RO finds that a timely SA to the 
December 1990 rating was received on the 
issue of service connection for fracture 
of the spine, the RO should issue a 
(S)SOC on this issue, providing the 
veteran and his representative with the 
appropriate law and regulations.  

The veteran and his representative should 
be given the opportunity to respond to 
the (S)SOC.

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

